COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 TEXAS DEPARTMENT OF FAMILY                   §               No. 08-14-00148-CV
 AND PROTECTIVE SERVICES,
                                              §                 Appeal from the
                      Appellant,
                                              §                120th District Court
 v.
                                              §             of El Paso County, Texas
 NORMA PARRA,
                                              §                 (TC# 2009-1677)
                      Appellee.
                                            §
                                          ORDER

       The Court GRANTS the Appellee’s third motion for extension of time within which to

file the brief until March 24, 2015. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLEE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Sam J. Legate, the Appellee’s attorney, prepare the

Appellee’s brief and forward the same to this Court on or before March 24, 2015.

       IT IS SO ORDERED this 4th day of March, 2015.

                                                   PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.